Appeal Dismissed and Memorandum Opinion filed January 15, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-01109-CR

                       ANA MARIA MEDINA, Appellant
                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1533756

                  MEMORANDUM                       OPINION
      The trial court convicted appellant, Ana Maria Medina, in July 2017 of the
third-degree felony offense of injury to an elderly individual. This court affirmed her
conviction on October 9, 2018. See Medina v. State, No. 14-17-00638-CR, 2018 WL
4869504 (Tex. App.—Houston [14th Dist.] Oct. 9, 2018, no pet.) (not designated for
publication).

      On December 18, 2018, appellant filed another notice of appeal from her
conviction. No authority grants us jurisdiction over a second direct appeal from a
conviction after we have affirmed that conviction.

      Accordingly, we DISMISS this appeal.



                                  PER CURIAM



Panel consists Justices Christopher, Hassan, and Poissant.




                                         2